Citation Nr: 1218033	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  97-34 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether service connection may be granted.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from March 1963 to February 1967. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This appeal involves a long and complicated procedural history.  In an August 1996 rating decision, the RO determined that the claim for a chronic acquired psychiatric disorder including PTSD, anxiety disorder, and personality disorder secondary to the service connected lumbar spine disability was not well-grounded.  In October 1996, the RO continued the 20 percent rating for the service connected lumbosacral strain.  The RO, in a November 1996 rating decision, determined that the appellant did not submit new and material evidence sufficient to reopen a claim for a chronic acquired psychiatric disorder, including PTSD, anxiety disorder, and personality disorder, and confirmed the denial of an increased rating for lumbar strain. 

Subsequently, the appellant filed a notice of disagreement (NOD) in February 1997 clearly expressing his disagreement with the continued 20 percent disability rating for his lumbar spine and the denial of the claim for PTSD.  The appellant additionally claimed service connection for all segments of his spine secondary to his service-connected lumbar strain disability.  That month, the RO notified the appellant that his NOD was inadequate.  In March 1997, the appellant submitted another NOD and requested a statement of the case (SOC). 

An October 1997 rating decision confirmed that the appellant did not submit new and material evidence to reopen a claim for degenerative arthritis of the lumbar spine secondary to his service connected lumbar strain disability.  The denials of an increased rating for lumbar strain and service connection for a chronic acquired psychiatric disorder, including PTSD, anxiety disorder, and personality disorder secondary to his service connected lumbar strain disability were also confirmed. 

An SOC was issued in October 1997 addressing the issues of an increased rating for lumbar strain; service connection for a chronic acquired psychiatric disorder, including PTSD, anxiety disorder, and personality disorder secondary to his service connected lumbar strain disability; and whether new and material evidence was submitted to reopen a claim for arthritis of the lumbar spine secondary to his service connected lumbar strain disability.  Hearings took place before a Decision Review Officer (DRO) in April 1998 and July 1998.  Supplemental statements of the case (SSOC) were issued in May 1998 and October 1998.  An additional VA Form 9 was received in December 1998.  A videoconference was held before the Board in March 1999, a transcript of which is in the claims file. 

While there was initially some question as to the Board's jurisdiction over the issues contained in the October 1997 SOC, the Board determined in August 1999 that the appellant had in fact perfected his appeal as to these matters.  At that time, the Board also separated the claim for PTSD from the other psychiatric disorders and the claim pertaining to PTSD was recharacterized as it appears on the cover page of this action.  In August 1999, the Board remanded the service connection claims pertaining to a chronic acquired psychiatric disorder, PTSD, and degenerative disc disease (DDD) of the back, as well as the increased rating claim for lumbar strain, for further development. 

In March 2002, the Board determined that new and material evidence had not been submitted to reopen the claim for PTSD.  The Board also denied the increased rating claim for lumbar strain and the service connection claims for DDD and a chronic acquired psychiatric disorder.  The appellant was notified of that action and he then appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an Order in December 2002 vacating the March 2002 Board decision and remanded the matters per instructions set forth in the Joint Motion for Remand.  Following the instructions of the Court, the Board remanded the claims to the RO for further development in November 2003. 

In July 2003, the RO denied claims for TDIU and special monthly compensation (SMC), as well as service connection for loss of use of a creative organ secondary to prostate cancer, digestive system, peripheral neuropathy, diabetes, prostate cancer, foot rash, and a skin condition.  The appellant then disagreed with the denials and an SOC was issued in November 2004.  A rating decision was also issued in November 2004, which continued the 20 percent rating for lumbar strain and denied a temporary total rating (TTR) for convalescence.  An SOC was issued in February 2005, which addressed the claim for TTR.  The appellant perfected his appeal in March 2005. 

In August 2006, the Board denied claims for an acquired psychiatric disorder and DDD in the back, including arthritis, as secondary to the service connected lumbosacral strain.  The Board additionally denied the claims for loss of use of a creative organ, a digestive system disability, peripheral neuropathy, diabetes mellitus, prostate cancer, foot rash, a skin disorder, and a TTR for convalescence under the provisions of 38 C.F.R. § 4.30.  The appellant did not appeal these denials to the Court and as such, these matters are final.  The remaining matters were remanded to the RO for further development and adjudication.  

Thus, when the claim was reviewed by the Board in December 2009, the issues then on appeal were as follows:

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and if so, whether service connection is warranted. 

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected lumbosacral strain. 

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service connected disabilities. 

4.  Entitlement to special monthly compensation (SMC) based on housebound status. 

At that time, the Board noted that it was cognizant that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the claim for a chronic acquired psychiatric disorder, to include as secondary to the service connected lumbosacral strain was finally denied by the Board in March 2006.  See 38 U.S.C.A. §§ 7103(a), 7111(a); 38 C.F.R. § 20.1100(a).  In order to reopen this claim, the appellant had to submit new and material evidence.  As such, the only psychiatric disability for which the Board currently has jurisdiction is the PTSD claim. 

In May 2009, the service member submitted additional evidence, including a statement from his wife in which she stated that she had had to retire to take care of him.  As this statement suggests that the appellant may be seeking special monthly compensation on the basis of the need for aid and attendance of another person, this matter was referred to the RO for appropriate action in December 2009.  The July 2003 rating decision and subsequent actions by the RO only considered the appellant's entitlement to special monthly compensation on the basis of housebound status.

Subsequently, the Board issued a Decision on all four issues in an action issued in December 2009.  In that action, the Board reopened the appellant's claim for entitlement to service connection for PTSD, but then denied service connection for said disorder.  Additionally, the Board also denied the appellant's claim for an increased evaluation, for a TDIU, and for special monthly compensation based on housebound status.  Following issuance of that action, the appellant once again appealed to the Court for review.  More specifically, the appellant appealed the Board's action with respect to PTSD and a TDIU.  

The appellant once again appealed the decision to the Court.  In May 2011, the appellant, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (Motion).  In an Order dated in June 2011, the Court granted the Motion, vacated the December 2009 Board decision in part, and remanded the case to the Board for further appellate review consistent with the Motion.  The claim has since been returned to the Board.  

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, prostate cancer residuals, peripheral neuropathy, and myocardial ischemia, all as due to herbicide exposure; and, entitlement to special monthly compensation due to being housebound or the need for aid and attendance of another have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them], and they are referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for PTSD and for a TDIU are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  In October 1995, the Board denied the appellant's claim for PTSD on the basis that the evidence failed to establish a clear diagnosis of PTSD and found that there was no credible supporting evidence of the appellant's claimed inservice stressor.  

2.  Evidence submitted since the October 1995 Board denial bears directly and substantially upon the specific matter under consideration and the evidence is so significant that it must be considered in order to fairly decide the merits of the appellant's PTSD claim.



CONCLUSIONS OF LAW

1.  The October 1995 Board Decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1995); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2011).  

2.  New and material evidence has been submitted, and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Preliminary Matters: Duties To Notify And Assist - VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is reopening the claim of entitlement to service connection for PTSD.  Assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Analysis - New and Material Evidence

In this instance, the appellant has come before the VA asking that his claim for entitlement to service connection for posttraumatic stress disorder be reopened, and that the Board find in his favor on his claim.  He maintains that as a result of his service, he was a witness to a variety of stressors, which, in turn, caused him to develop PTSD.  Here, the appellant seeks to reopen a claim for service connection for PTSD, last finally denied by the Board in October 1995. 

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1100(a) (2011); see also 38 U.S.C.A. § 7111(a) (West 2002) (a decision by the Board is subject to revision on the grounds of clear and unmistakable error (CUE)).  When the Board affirms a determination of the RO, that determination is subsumed by the final appellate decision.  See 38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1104 (2011). 

Once the Board's decision becomes final, absent submission of new and material evidence, the claim may not be reopened or readjudicated by the VA.  See 38 U.S.C.A. § 5108 (West 2002).  In the instant case, the appellant did not file a motion for reconsideration or a claim for CUE. Therefore, the Board's October 1995 decision is final and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103 (2011).  However, if new and material evidence is presented or secured with regard to a claim that was disallowed, the Board must reopen the claim and review the former disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011). 

For claims filed before August 29, 2001, as is the case here, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  Hodge, 155 F.3d at 1363. 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The record indicates that in its November 1990 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim for PTSD.  In May 1995, the RO then concluded that new and material evidence had been received to reopen the claim, but denied the claim on the merits.  In October 1995, the Board agreed that the claim for PTSD had in fact been reopened, but continued the denial for PTSD on the basis that the evidence failed to establish a clear diagnosis of PTSD.  The Board also found that there was no credible supporting evidence that the appellant's claimed in-service stressors actually occurred. 

Of record at the time of the October 1995 Board decision, were the appellant's service treatment records, which were negative for complaints, treatment, or diagnoses of PTSD or any other psychiatric disability.  In a December 1966 report of medical history, the appellant reported frequent trouble sleeping but attributed that to his being tense about leaving the service.  The corresponding separation medical examination included a normal psychiatric evaluation. 

Post-service, VA, and private medical treatment records, as well as reports of VA examination, dated between 1979 and 1993 show the appellant was variously diagnosed and treated for PTSD, depression, and anxiety.  He informed his treatment providers that he participated in "graves registration" during temporary duty assignments (TDY) to Vietnam.  Specifically, that he helped collect and tag bodies and body parts.  Those records show that a VA psychiatrist who treated the appellant on many occasions diagnosed PTSD secondary to graves registration and combat area duty. 

The appellant's DD 214 includes no reference to any citations or awards reflecting exposure to combat.  His military personnel records show that he served overseas in the colonial possession of Guam, they include no reference to any service in Vietnam.  The appellant's military occupational specialty was pavement maintenance specialist. 

A June 1993 letter from the United States Army and Joint Service Environmental Support Group (ESG) shows they were unable to document that the appellant sprayed herbicides, which the appellant had claimed at one time as a stressor.  They further indicated that the appellant was not named on the available Ranch Hand Personnel list.  An August 1994 letter from ESG revealed they were unable to document the appellant's assignment to a Graves Registration Unit. 

Evidence submitted subsequent to the October 1995 Board decision includes continued treatment for PTSD and opinions of VA providers that PTSD was secondary to graves registration and combat exposure, notably outpatient treatment records dated in February 1996, April 1996, August 1996, and April 1997.  VA treatment records dated in 2006 show the appellant continued to allege graves registration as a stressor. 

Most notably, the Board finds that a July 2007 letter from the Air Force Historical Research Agency is new and material evidence sufficient as a basis for reopening the claim.  This letter indicated that while they did not maintain TDY (temporary duty) records, the appellant's unit, the 3960th Civil Engineering Squadron, was attached to the 3960th Strategic Wing of the 3rd Armored Division in 1965 and 1966.  This wing was sent TDY into Southeast Asia and Vietnam. 

The July 2007 letter is new, in that it was not previously of record.  Moreover, it is relevant and probative with respect to the crucial matter, i.e. the presence of a potentially valid stressor.  As noted previously, the Board in its October 1995 decision found that there was no credible supporting evidence that the appellant's claimed in-service stressors actually occurred.  The medical evidence received by VA since October 1995 continues to document diagnoses of PTSD.  Consequently, because the July 2007 letter provides evidence that the appellant may have had a TDY assignment to Vietnam because his unit was attached to an Air Force Wing that was sent TDY to Southeast Asia and Vietnam, the new evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Therefore, the Board finds that the appellant's attempt to reopen his claim for service connection for PTSD is successful. 

Since the claim is reopened, the Board must address the merits of the appellant's claim.  Before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Accordingly, the Board will remand the claim for the purpose of obtaining additional information on this issue.  After that information has been obtained and the claim returned to the Board, the Board will prepare a decision addressing the merits of the appellant's claim. 


ORDER

New and material evidence has been received in order to reopen the claim of entitlement to service connection for posttraumatic stress disorder; to this extent only, the appeal is granted.


REMAND

The appellant has come before the VA claiming that he now suffers from a psychiatric disorder that he believes was caused by or the result of her military service.  Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2011).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the appellant service, the appellant's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the appellant engaged in "combat with the enemy."  If the evidence establishes that the appellant engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also, Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, at 396 1996).

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) stated:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39,843 - 39,852 (codified at 38 C.F.R. § 3.304(f)(3).  The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because the claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  It is also noted that the consensus of the Court's Motion was that the appellant's PTSD claim could consider it under the liberalized amendment to 38 C.F.R. § 3.304(f)(4), in as much as the appellant's claim was pending before the Court on the effective date of the amendment.  See Ervin v. Shinseki, 24 Vet. App. 318 (2011).  

The Board notes that the only service personnel records in the claims file related to the appellant is an Air Force Form 7, as the RO requested records that noted the appellant's various assignments and the dates thereof.  The Board further recognizes that there are no documentation to the effect that additional personnel records, e.g., Air Performance Reports, etc., or the service member's pertinent military pay records, were sought.  If extant, those records will assist the Board in deciding the appellant's appeal of this issue.  

Additionally, the record further indicates that a September 1990 VA mental examination report suggested that the appellant had received inpatient psychiatric treatment at Andersen Air Force Base (AFB), Guam (GU), after he cut a few people while they were sleeping.  As such, any inpatient or clinical records associated with such an event should be sought and included in the claims folder.  The Board will consider the other facets of the Motion following the additional development directed below.

Finally, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, because this claim is being remanded and since the appellant has insinuated that he now only receives treatment through the VA, the RO/AMC should associate with the claims folder all relevant VA medical records pertaining to the claim, including those that date from January 2008 to the present.  

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the AMC, and the appellant will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action: 

1.  The RO/AMC should sent to the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011), that includes an explanation as to the information or evidence needed to establish a claim for PTSD under the liberalized 38 C.F.R. § 3.304(f) (2011) and how disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A copy of the notification letter should be included in the claims folder for future review.  

2.  The RO/AMC should contact the appellant and ask him whether he can remember where he received treatment at both VA and private facilities for any psychiatric disorder for the years extending from 1967.  The RO/AMC should also ask that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If any records are not available because they have been destroyed or may not be obtained, the RO/AMC should specifically note this fact in the claims folder.  If requests for any records are not successful, the RO/AMC should inform the appellant pursuant to 38 C.F.R. § 3.159 (2011). 

3.  The RO/AMC should request that the appellant provide a comprehensive written statement concerning his reported stressors while he was stationed outside of CONUS.  The service member should be advised that this information is vitally necessary to obtain supportive evidence on the stressful events and he must be asked to be as specific as possible.  He should be informed that, without such details, an adequate search for verifying information cannot be conducted.  He should be further advised that a failure to respond may result in an adverse action against his claim.  The RO/AMC should note in the record the responses provided by the appellant.

4.  The AMC/RO should contact the National Personnel Records Center (NPRC) to determine if additional service personnel records related to the appellant are on file; specifically, the service member's  Air Performance Reports; any records other than the Form 7 related to the completion or incompletion of in-service schools or training courses; any records related to the awarding or changing of his Air Force Specialty Code; any records of disciplinary or administrative action, to include records of counseling, etcetera, and other personnel records on file not specifically described here.  Any existing records should be provided.

The AMC/RO shall also inquire of the National Personnel Records Center as to whether there are extant, any inpatient or clinical records related to the appellant for mental, psychiatric, psychological, or other treatment, at Andersen AFB, GU, during the period August 1965 to February 1967.  Also the RO/AMC should request a search for any inpatient or clinical records related to the service member for any type treatment that may have been generated at Ton Son Nhut Air Base (AB), Vietnam, Yokota AB, Japan, and Clark AB, Republic of Philippines, for the period April to December 1966.  Any existing records should be provided.

If requests for any records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

5.  The AMC/RO shall ask the Defense Accounting and Finance Services (DFAS) to obtain and review the appellant's military pay records for the period April to December 1966 to determine if there is record of the appellant having received the Federal Income Tax exclusion for any income earned while physically present in Vietnam, and/or whether there is a record of the service member having received hostile fire pay, or other pay authorized for personnel physically present in Vietnam, during the stated period.  The AMC/RO will make as many requests as are necessary to obtain the requested information.

If requests for any records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

6.  The AMC/RO shall submit a repeat inquiry to the Air Force Historical Research Agency, Maxwell AFB, AL.  The AMC/RO should inquire of the agency whether there are any historical documents such as Periodic Unit History Reports, After-Action Reports, or Lessons Learned Reports, etc., of the 3960th Civil Engineering Squadron (CES), and/or the 3360th Strategic Wing that incorporated Reports from the 3360th CES and or 3360th Strategic Wing Deputy Commander For Civil Engineering, for the period April 1966 to December 1966.  If so, copies of those documents should be obtained, if available.

If requests for any records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

7.  The AMC/RO shall ask the appellant to provide a copy of the official Citation that accompanied the award of the Air Force Achievement Medal to him, which is noted in the newspaper article submitted by the appellant.  All efforts to obtained the information or records requested in this remand should be fully documented.

8.  Following the above, the RO/AMC must make a specific determination, based upon the complete record, with respect to whether the appellant was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  The RO/AMC must specifically render a finding as to whether the record establishes the existence of a stressor or stressors.  In reaching this determination, the RO/AMC should address any credibility questions raised by the record. 

9.  The RO/AMC should arrange for the appellant to have a VA psychiatric examination to determine the correct diagnosis of any psychiatric disorder and the etiology thereof.  If a diagnosis of PTSD is appropriate, the examiner should state whether that disorder is related to military service to include a stressor related to "fear of hostile military or terrorist activity" based on his possible Vietnam service and his tour-of-duty in Guam.  "[F]ear of hostile military or terrorist activity" means that a service member experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the service member or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

If the examiner concludes that the appellant does not suffer from PTSD, but instead suffers from another psychiatric disorder, the examiner must proffer an opinion [more than likely, less than likely, or as likely as not] as to whether any disorder began in or is related to the appellant's military service. 

The examiner shall not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The report of the examination should include a complete rationale for all opinions expressed.  The diagnosis should be in accordance with DSM IV.  The entire claims folder and a copy of this Remand must be made available to and reviewed by the examiner prior to the examination. 

10.  The RO/AMC should make arrangements with the appropriate VA medical facility for the appellant to be afforded a general medical examination to determine the nature, severity, and extent of all service-connected disabilities.  All indicated tests or studies deemed necessary should be done.  The claims file, this REMAND, and treatment records must be made available to, and be reviewed by, the examiner in connection with the appropriate examination.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

Following examination, the examiner should opine whether the appellant's service-connected disabilities prevent the appellant from being gainfully employed.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached in a legible report.  The examiner should specifically discuss the assertions made by the appellant concerning his unemployability and any past inconsistent and/or contradictory medical opinions previously given.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.  The results proffered by the examiner must reference the complete claims folders and it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

11.  Following completion of the foregoing, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested examination report and doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011) and Stegall v. West, 11 Vet. App. 268 (1998). 

12.  Thereafter, the RO/AMC shall readjudicate the claim.  In doing so, the RO/AMC must specifically consider whether the appellant's case should be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of a TDIU on an extraschedular basis.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a Supplemental Statement of the Case containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify him if further action is required on his part.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


